                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

 IN RE:

       MATTHEW DEWAYNE CAMPBELL,                                  Case No. 3:15-bk-01718
       ERIN KELLY CAMPBELL,                                       Chapter: 13
                                                                  Judge: CHARLES M. WALKER
                Debtors.


              ORDER TO APPROVE WORKERS’ COMPENSATION SETTLEMENT



         Upon consideration of Debtors’ Motion to Approve Workers’ Compensation Settlement, it appears

 to the Court that notice of said motion pursuant to LBR 9013 has been given. It further appears to the Court

 no objections, responses or otherwise have been filed. It is therefore:

         ORDERED the Debtor may settle his worker’s compensation claim and enter into the Workers’

 Compensation Settlement Agreement.

         ORDERED the Debtor be awarded the sum of $6,970.50 and the Debtor’s settlement of the

 workers’ compensation claim be paid to him free of claim of the Chapter 13 Trustee and creditor claims

 pursuant to T.C.A. §50-6-223.


         IT IS SO ORDERED.

                                                   THIS ORDER WAS SIGNED AND ENTERED
                                                   ELECTRONICALLY AS INDICATED AT THE TOP
                                                   OF THE FIRST PAGE
Approved For Entry By:

/s/ L.G. Burnett, Jr.
L.G. Burnett, Jr., TN BPR #6463
Attorney for Debtors
Long, Burnett & Johnson, PLLC
302 42nd Avenue North
Nashville, TN 37209
Telephone: 615-386-0075/Fax: 615-864-8419
Email: ecfmail@tennessee-bankruptcy.com


Case 3:18-bk-03484          Doc 47      Filed 12/19/18 Entered 12/19/18 14:42:33                Desc Main
                                        Document     Page 1 of 1
